     Case: 1:19-cv-00276 Document #: 37 Filed: 01/22/20 Page 1 of 3 PageID #:93




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

OAKLEY, INC., a Washington                     )
corporation,                                   )
                                               )
               Plaintiff,                      ) Case No. 1:19-cv-00276
                                               )
       v.                                      ) Honorable Charles P. Kocoras
                                               )
THIRD COAST PRODUCTS, LLC d/b/a                ) Magistrate Michael T. Mason
ILUMEN8, a Colorado company,                   )
                                               )
               Defendant.                      )


                     JOINT MOTION TO DISMISS WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Oakley,

Inc. (“Oakley”) and Defendant Third Coast Products, LLC d/b/a Ilumen8 (collectively, “the

Parties”), acting through their respective counsel of record, hereby stipulate to the dismissal with

prejudice of all claims, counterclaims, and defenses in this action.

       This Joint Motion is submitted pursuant to a Confidential Settlement Agreement between

the Parties. The Parties have agreed to bear their own costs, expenses, and attorneys’ fees.

IT IS SO STIPULATED
                                              Respectfully submitted,

Dated: January 22, 2020                       /s/ Joel M. Wallace
                                              Neil Lloyd
                                              Joel M. Wallace
                                              SCHIFF HARDIN LLP
                                              233 South Wacker Drive, Suite 7100
                                              Chicago, IL 60606
                                              Phone: (312) 258-5500
                                              Fax: (312) 258-5600
                                              nlloyd@schiffhardin.com
                                              jwallace@schiffhardin.com




                                                -1-
    Case: 1:19-cv-00276 Document #: 37 Filed: 01/22/20 Page 2 of 3 PageID #:94




                                     Michael K. Friedland
                                     Lauren Keller Katzenellenbogen
                                     Daniel C. Kiang
                                     KNOBBE, MARTENS, OLSON & BEAR LLP
                                     2040 Main Street, 14th Floor
                                     Irvine, CA 92614
                                     Phone: (949) 760-0404
                                     Fax: (949) 760-9502
                                     michael.friedland@knobbe.com
                                     lauren.katzenellenbogen@knobbe.com
                                     daniel.kiang@knobbe.com


                                     Attorneys for Plaintiff Oakley, Inc.


Dated: January 22, 2020              /s/ Mark R. Bagley (by permission)
                                     Mark R. Bagley
                                     TOLPIN & PARTNERS, PC
                                     100 North LaSalle Street, Suite 501
                                     Chicago, Illinois 60602
                                     (312) 698-8971
                                     Attorney for Defendant Third Coast Products, LLC




                                       -2-
     Case: 1:19-cv-00276 Document #: 37 Filed: 01/22/20 Page 3 of 3 PageID #:95




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on January 22, 2020, a true and correct copy of the foregoing

JOINT MOTION TO DISMISS WITH PREDJUDICE was served via the Northern District

of Illinois electronic filing system to the following:

                                         Mark R. Bagley
                                   TOLPIN & PARTNERS, PC
                                100 North LaSalle Street, Suite 501
                                     Chicago, Illinois 60602
                                         (312) 698-8971
                                      mark@tolpinlaw.com

                                      Attorney for Defendant
                                    Third Coast Products, LLC


                                               /s/ Joel M. Wallace
                                               Joel M. Wallace




                                                 -3-
